Title: Indenture with Craven Peyton for the Lease of Fields at Shadwell, 1 October 1799
From: Jefferson, Thomas
To: 


This indenture made on the first day of October 1799. between Thomas Jefferson of Monticello in the county of Albemarle on the one part & Craven Peyton of the same county on the other part witnesseth that the said Thomas hath demised & leased unto the sd Craven a parcel of land containing four fields of his farm called Shadwell in the same county, which fields are known by the names of the Southfield, Westfield, Eastfield & the Yard, the three first-mentioned of the said fields being bounded by, & comprehending their present fences, & containing each of them forty acres, & the said Yard being bounded on the West by the South and West fields, on the North by the public road, on the East by the Eastfield, & on the South by a line to be run due East & West so as to make the said Yard include forty acres: to have and to hold the said parcel of land with all it’s appurtenances unto the said Craven his executors & administrators from the 15th. day of this present month of October for the term of five years to be counted therefrom: yielding and paying yearly for the same to the said Thomas & his heirs the sum of one hundred & sixty dollars in the gold or silver coin of the United States, the first paiment of one hundred and sixty dollars to be made on the 15th. day of October in the year one thousand eight hundred, and a like paiment on the same day in every year after during the said term: and if it shall happen that the said yearly rent or any part thereof be unpaid for the space of six months after it is due, that then it shall be lawful for the said Thomas or his heirs into the said premisses to reenter, & the same to  have again, repossess & enjoy as of his former estate: and the said Craven doth covenant with the said Thomas that he will yearly & every year during the term hereby granted pay to the said Thomas the yearly rent of one hundred & sixty dollars before reserved on the days herein before limited for paiment thereof, & that he will pay all taxes levies & assessments laid or to be laid by public authority, which shall become due for the premisses demised during the said term: and it is covenanted between the said Thomas & Craven that if it shall happen that the value of the gold or silver coin of the United States, or the quantity of the precious metal in them which shall constitute the dollar be increased or diminished by public authority during the said term, or any other thing be made a lawful tender except the said coins now by law established, that neither party shall take advantage or suffer loss by such change, but that the rent may & shall be paid and recieved still in the same coins now by law established; each party expressly renouncing for himself the benefit of any law which may be made to authorise such paiment or demand in such substituted money or money of substituted value: and further that if (this renunciation notwithstanding) the said rent or any part thereof shall yet be paid or demanded by lawful authority in any money or substance having more or less of pure gold or silver in it’s composition and estimated value than the present gold or silver coins of the United states, then this demise shall be ipso facto determined, & the sd Thomas shall of the premisses be re-siesed & re-possessed, either with or without entry made as of his former estate: And the said Thomas reserves the use of the road between the said South & Westfields & through the Yard to the public road for himself & all persons having occasion to use the same as a communication between the said public road & his lands on the South side of the river: And the sd Thomas doth covenant that he will allow to the sd Craven during the term aforesd sufficient timber to be cut & taken by the said Craven from any part of the woodlands of the sd tract of land called Shadwell lying between the Eastfield the public road & Eastern boundary of the said land, or between the sd public road & the private road leading from the ford through the demised premises as before mentioned, for firewood, fencing, repairs & utensils for the use of the farm; and that his stock shall have free range on all the uninclosed woodlands of the said Thomas on the same side of the river: and the sd Craven covenanteth that he will keep the fences & gates on the premisses in good repair & so deliver them at the determination of the lease; that he will also keep the houses built or to be built in repair except against the decays of time; that he will keep the said yard constantly  in grass, & not suffer the same to be broke up; that he will divide the said fields called Southfield, Westfield & Eastfield into five equal shifts of twenty four acres each; that no one shift shall be put into Indian corn more than once in the said term of five years; that each of the sd shifts shall rest from culture & pasture two years during the sd term of five years neither of which shall be next after a year of Indian corn; but it shall be lawful for him during the said two years that any shift shall be entitled to rest to put the same into peas, clover or other grass to be cut, & not pastured on the ground; that a breach in any of these covenants respecting the mode of employing & cultivating the farm shall be deemed waste; and that he shall not have power to assign this lease to any person without the consent of the said Thomas. And the parties do mutually covenant with each other that all the obligations, burthens & benefits herein stipulated in their own names shall be binding on & result to their respective heirs, executors & administrators in like manner as if they had been specially named in every several covenant. In witness whereof the said Thomas and Craven have hereto set their hands & seals on the day & year first above written.


Signed sealed & delivered
Th: Jefferson


in presence of
Craven Peyton


 Jas. Dinsmore



 Robt. Bolling



 Richard Richardson



